Title: Address from the Massachusetts Provincial Congress, 3 July 1775
From: Massachusetts Provincial Congress
To: Washington, George



[Watertown, Mass., 3 July 1775]
May it please your Excellency

The Congress of the Massachusetts Colony impress’d with every Sentiment of Gratitude, and Respect, beg leave to congratulate you on your safe arrival; and to wish you all imaginable Happiness and Success in the execution of the important duties of your elevated Station. While we applaud that attention to the public good, manifested in your appointment, We equally admire that disinterested Virtue and distinguish’d Patriotism, which alone could call you from those Enjoyments of domestic Life which a sublime, & manly Taste, joined with a most affluent Fortune can afford: to hazard your Life, and to endure the fatigues of War, in the Defence of the Rights of Mankind, and for the good of your Country.
The laudable Zeal for the common Cause of America, and Compassion for the Distresses of this Colony, exhibited by the great dispatch made in your Journey hither, fully justifies the universal safisfaction we have, with pleasure, observed on this occassion; and are promising presages that the great Expectations formed from your personal Character, and military Abilities are well founded.
We wish you may have found such Regularity, and Discipline already establish’d in the Army, as may be agreeable to your Expectation. The Hurry with which it was necessarily collected, and the many disadvantages, arising from a suspension of Government, under which we have raised, and endeavour’d to regulate the Forces of this Colony have render’d it a work of Time. And tho’ in a great measure effected, the completion of so difficult, and at the same time so necessary a Task, is reserved to your Excellency; and we doubt not will be properly consider’d, and attended to.

We would not presume to prescribe to your Excellency, but supposing you would choose to be informed of the general Character of the Soldiers, who compose this Army beg leave to represent, that the greatest part of them have not before seen Service. And altho’ naturally brave and of good understanding, yet for want of Experience in military Life, have but little knowledge of divers things most essential to the preservation of Health and even of Life.
The Youth in the Army are not possess’d of the absolute Necessity of Cleanliness in their Dress, and Lodging, continual Excercise, and strict Temperance to preserve them from Diseases frequently prevailing in Camps; especially among those who, from their Childhood, have been us’d to a laborious Life.
We beg Leave to assure you, that this Congress will, at all times, be ready to attend to such Requisitions as you may have Occassion to make to us; and to contribute all the Aid in our power, to the Cause of America, and your Happiness, and Ease, in the Discharge of the Duties of your exalted Office.
We most fervently implore Almighty God, that the Blessings of Divine Providence may rest on you: That your Head may be cover’d in the day of Battle; That every necessary Assistance may be afforded; and that you may be long continued in Life and Health a Blessing to Mankind.
